On September fifth, eighteen hundred and ninety-five, the attorney-general, at the request of the Grievance Committee of the Oregon State Bar Association, filed a complaint in the supreme court charging Lewis C. Garrigus, an attorney duly admitted to practice in eighteen hundred and ninety, with embezzling funds that had been intrusted to him by certain clients, and praying that he be disbarred from practice. It was afterwards discovered that after an investigation by the committee of the Bar Association and before tho charges had been filed by the attorney-general, Mr. Garrigus had filed his resignation as an attorney with the clerk of the County Court of Multnomah County. This resignation was forwarded to and filed with the clerk of the supreme court on September sixth, eighteen hundred and ninety-five. Afterwards, on motion of the attorney-general, the complaint was withdrawn.
Dismissed.